In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00304-CV

SCOTT’S BIG TRUCK SALES, LLC;               §   On Appeal from the 96th District Court
DON’S BIG TRUCK SALES, LLC;
DONALD R. SCOTT; AND JOHNNY A.              §   of Tarrant County (096-291366-17)
SCOTT, Appellants

V.                                          §   December 17, 2020

AUTOMOTIVE FINANCE                          §   Memorandum Opinion by Justice Gabriel
CORPORATION, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that awards damages for breach of contract and breach of guaranty

to Automotive Finance Corporation from Scott’s Big Truck Sales, LLC, Don’s Big

Truck Sales, LLC, Donald R. Scott, and Johnny A. Scott. We also affirm that portion

of the trial court’s judgment awarding additional damages to Automotive Finance

Corporation from Scott’s Big Truck Sales, LLC, and Don’s Big Truck Sales, LLC,
under Indiana Code Section 34-24-3-1. We reverse that portion of the trial court’s

judgment that awards Automotive Finance Corporation $8,828.72 in additional

damages from Donald R. Scott and $22,800 in additional damages from Johnny A.

Scott under Indiana Code Section 34-24-3-1. We also reverse the attorney’s fees

award. We remand this case to the trial court for further proceedings consistent with

this opinion.

      It is further ordered that Scott’s Big Truck Sales, LLC, and Don’s Big Truck

Sales, LLC, shall pay three-fourths of the costs of this appeal, and Automotive

Finance Corporation shall pay one-fourth of the costs of this appeal, for which let

execution issue.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel